Exhibit 10.9


 
Ixia
Compensation of Named Executive Officers as of December 31, 2012


 
     The executive officers of Ixia (the “Company”) who were named in the
Summary Compensation Table in the Proxy Statement for the Company’s 2012 Annual
Meeting of Shareholders and who were serving as executive officers of the
Company on December 31, 2012 are referred to herein as the “Named Executive
Officers.”  The Named Executive Officers have their base salaries determined
annually by the Compensation Committee of the Board of Directors (the
“Compensation Committee”). The Named Executive Officers are all “at will”
employees and do not have written or oral employment agreements with the
Company.  The annual base salaries for the Named Executive Officers as of
December 31, 2012 are as follows:
 
Executive Officer
 
Annual Base Salary
as of December 31, 2012
     
Victor Alston
President and Chief Executive Officer
 
$  450,000
 
 
Errol Ginsberg
Chief Innovation Officer
 
 
430,000
 
 
Thomas B. Miller
Chief Financial Officer
 
300,000
 
 
Alan Grahame
Senior Vice President, Worldwide Sales
 
320,000
 



 
     The Named Executive Officers are also eligible to participate in the
Company’s incentive compensation plans, including:



 
(i)
 
The Company’s cash bonus plans for its executive officers, including the
Company’s 2012 Executive Officer Bonus Plan (filed as Exhibit 10.1 to the
Company’s Current Report on Form 8-K (File No. 000-31523) filed with the
Commission on May 16, 2012) and the Company’s 2012-2013 Executive Officer
Integration Bonus Plan (filed as Exhibit 10.1 to the Company’s Current Report on
Form 8-K (File No. 000-31523) filed with the Commission on December 12, 2012);
         
(ii)
 
The Company’s Amended and Restated 1997 Equity Incentive Plan (filed as
Exhibit 4.1 to the Company’s Registration Statement on Form S-8 (Reg.
No. 333-117969) filed with the Commission on August 5, 2004), to the extent
equity awards were granted prior to the expiration of the Plan in 2007;
         
(iii)
 
The Company’s Amended and Restated 2008 Equity Incentive Plan, as amended (filed
as Exhibit 10.1 to the Company’s Current Report on Form 8-K (File No. 000-31523)
filed with the Commission on May 25, 2011); and
         
(iv)
 
The Company’s 2010 Employee Stock Purchase Plan, as amended (filed as
Exhibit 4.2 to the Company’s Registration Statement on Form S-8 (Reg.
No. 333-176237) filed with the Commission on August 11, 2011).




